UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
                                                         :                           9/30/2019
BADISSE DAVID MEHMET,                                    :
                                                         :
                                        Plaintiff,       :
                                                         :        18-CV-9090 (VSB)
                      - against -                        :
                                                         :       OPINION & ORDER
                                                         :
STEVEN GAUTIER AND 26 BNDO LLC, :
                                                         :
                                         Defendants. :
                                                         :
---------------------------------------------------------X

Appearances:

Badisse David Mehmet
Raleigh, North Carolina
Pro Se Plaintiff

Santino Golino
Golino Law Group, PLLC
New York, New York
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Badisse David Mehmet brings this fraud action against Defendants Steven

Gautier and 26 BNDO LLC (the “LLC”). Before me are (i) Defendants’ motion to dismiss

pursuant to Federal Rules of Civil Procedure 12(b)(1), (5), and (6), and (ii) Plaintiff’s cross-

motion to disqualify Defendants’ counsel. Because Plaintiff has failed to state a claim for fraud,

and because his remaining common law claim cannot satisfy the amount-in-controversy

requirement, Defendants’ motion to dismiss is GRANTED. As a result, Plaintiff’s cross-motion

to disqualify is moot.
                    Background 1

           Plaintiff, a North Carolina resident, is the former owner of a rent-stabilized building

located at 26 Bond Street in New York, New York (the “Building”). (Compl. ¶ 7.)2 On March

21, 2016, he sold this building to the LLC, a New York corporation. (Id. ¶¶ 3, 7.) The LLC was

represented at the closing by Gautier, who is a New York resident and vice president of Winther

Investment, Inc., which is the “General Partner” of West Village Apartments, LP, which is the

sole member of the LLC. (Id. ¶¶ 4, 8.) Gautier signed the closing documents and issued

payment to Plaintiff on the LLC’s behalf. (Id. ¶ 8.)

           During the closing, Gautier took Plaintiff and Plaintiff’s wife into a private office and

told them that he did not want them to have any rights in the building after the sale. (Id. ¶ 9.) He

asked them to sign a document releasing their rights in an over-lease and sub-lease in “LOFT #4”

(“Loft 4”), a unit in the Building. 3 (Id.) Gautier did not provide a copy of this document to

Plaintiff and his wife. (Id. ¶ 11.) For two years afterwards, Plaintiff and his wife received no

communications from Defendant. (Id. ¶ 12.)

           Ten months after the closing, the LLC filed a non-payment of rent action in the Civil

Court of the City of New York, Housing Part. (See id. ¶ 15.) Plaintiff was never served with a

rent demand, petition, or notice of petition in this action, as required by law. (Id. ¶ 15; id. at 3



1
  The following factual summary is drawn principally from the allegations contained in Plaintiff’s complaint and
from certain state court documents that the parties have submitted and whose authenticity is undisputed by the
parties. I may consider documents outside the pleadings on a motion to dismiss for lack of subject matter
jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), Tandon v. Captain’s Cove Marina of Bridgeport,
Inc., 752 F.3d 239, 243 (2d Cir. 2014), and may take judicial notice of the existence of state court documents for the
purposes of a motion pursuant to Federal Rule of Civil Procedure 12(b)(6), see Kramer v. Time Warner Inc., 937
F.2d 767, 773 (2d Cir. 1991); Int’l Star Class Yacht Racing Ass’n v. Tommy Hilfiger U.S.A., Inc., 146 F.3d 66, 70
(2d Cir. 1998).
2
    “Compl.” refers to the Complaint and Demand for Jury Trial, filed October 2, 2018 (“Complaint”). (Doc. 1.)
3
  Other documents in the record suggest that Plaintiff and his wife occupied Loft 4, but Plaintiff does not confirm
this in his pleading or otherwise explain why he was releasing his rights to Loft 4 in particular.
n.1; id. ¶¶ 24–25.). See N.Y. Real Prop. Acts. & Procs. L. §§ 711(2); 731(1). The LLC then

obtained a possessory and money judgment against Plaintiff on June 14, 2017. (Compl. ¶ 15;

Pl.’s Aff. Ex. C; Pl.’s Mem. 4.) 4 The Complaint alleges that this judgment was in the amount of

$24,570 and included an award of attorneys’ fees in the amount of $25,000. (Compl. ¶ 15.)

However, Plaintiff indicates in his opposition that no attorneys’ fees were actually awarded and

that his original allegation was based on a misunderstanding. (Pl.’s Mem. 8; Pl.’s Aff. ¶ 11.)

         According to Plaintiff, the LLC obtained the housing court judgment against him based

on “Gautier’s CONCEALMENT of the release document and his FALSE STATEMENTS to that

court that the Plaintiff and the Plaintiff’s wife were still liable for the over-lease and the sub-

lease when they were NOT.” (Compl. ¶ 15.) Plaintiff further alleges that Gautier’s intention

was to hold the Plaintiff and the Plaintiff’s wife liable if the sub-tenants failed to pay their rent

after the closing, but also to be able to “protect himself from any tenancy claims” by Plaintiff and

his wife. (Id. ¶ 16.)

         On October 1, 2018, Plaintiff filed an order to show cause in housing court to vacate the

money judgment against him based on improper service. (Def.’s Aff. Ex. C.) On October 11,

2018, the housing court granted the order to show cause, vacating the money judgment and

placing the matter back on the calendar. (Pl.’s Aff. ¶ 4; Id. Ex. D; Pl.’s Mem. 6.) Neither party

has indicated to the court whether that action has been resolved or is still ongoing. In the process

of vacating the judgment, Plaintiff discovered that Defendants had purported to serve the rent




4
  “Pl.’s Aff.” refers to Plaintiff’s Affidavit in Support of Cross-Motion to Disqualify and in Opposition to Motion to
Dismiss, which was not submitted to the pro se office and has not been filed on the electronic docket but was
provided in Defendants’ April 22, 2018, courtesy copy of the pending motions. See infra Part IV.A. “Pl.’s Mem.”
refers to Plaintiff’s Memorandum of Law in Support of Cross-Motion to Disqualify Under Rule 3.7 and in
Opposition to Motion to Dismiss, filed February 4, 2019. (Docs. 16, 17.)
demand and housing court petition on him at Loft 4 of 26 Bond Street, even though he did not

live there and they knew he did not live there. (Pl.’s Aff. ¶ 1; Pl.’s Mem. 11.)

         The LLC also appears to have filed an action against Plaintiff in the Supreme Court of the

State of New York, New York County. (Pl.’s Aff. ¶ 8; Id. Ex. F.) Plaintiff provides no

additional context or documents about this action, except the order dismissing the case upon

Plaintiff’s motion on October 1, 2018, in which the Honorable Gerald Lebovits found that

because the LLC acknowledged that “the subtenants attorned to [the LLC] as their new

landlord,” the LLC was “judicially estopped from what Mehmet contends” and barred from

collecting rent from March 2016 through September 2016. (Pl.’s Aff. ¶ 8; Id. Ex. F.)5 The order

does not contain information relating to the basis for the action or the relief sought, or the nature

of “what Mehmet contends.” (See Pl.’s Aff. Ex. F.) Defendant’s counsel represents in

Defendants’ reply memorandum that the LLC intends to move to reargue that decision. (Defs.’

Reply 9). 6

                  Procedural History

         Plaintiff commenced this action on October 2, 2018, by filing the Complaint. (Doc. 1.)

On December 26, 2018, Defendants filed a motion to dismiss, (Doc. 7), along with an

affirmation, affidavit, exhibits and memorandum of law in support, (Docs. 8–10). By order

dated January 2, 2019, I directed Plaintiff to either file an amended complaint by January 28,

2019, or serve opposition to the motion to dismiss by February 4, 2019. (Doc. 11.)

         On January 7, 2019, Plaintiff filed an affidavit of service relating to the LLC and an




5
  This order is handwritten in fairly small print; this quotation represents my best efforts to decipher what it says but
it may be inaccurate.
6
 “Defs.’ Reply” refers to Defendants’ Reply Memorandum of Law in Support of Motion to Dismiss and in
Opposition to Plaintiff’s Cross-Motion for Disqualification, filed March 18, 2019. (Doc. 22.)
affidavit of service relating to Gautier. (Docs. 12, 13.) On January 14, 2019, he filed new

affidavits of service as to the LLC and Gautier. (Docs. 14, 15.)

       On February 4, 2019, the pro se office docketed Plaintiff’s “Memorandum of Law in

support of Cross-Motion to Disqualify Under Rule 3.7 and In Opposition to Motion to Dismiss”

twice, once as a Notice of Motion, (Doc. 16), and once as a Memorandum of Law, (Doc. 17).

On February 15, 2019, Defendants submitted a letter alerting me to this error. (Doc. 18.)

Defendants informed me that Plaintiff had mailed additional documents to Defendants’ counsel

and requested that I order Plaintiff to e-file those documents. (Id.) They further requested that I

hold Plaintiff’s cross-motion in abeyance, or in the alternative that I grant an extension for

Defendants to oppose the cross-motion and submit a reply in further support of their original

motion. (Id.) By endorsement dated February 19, 2019, I directed Plaintiff to file all documents

in support of his cross-motion on the electronic docket, denied Defendants’ request for an

abeyance, granted Defendants’ request for an extension, and directed Plaintiff to file a reply in

further support of his cross-motion by April 8, 2019. (Doc. 19.)

       On February 21, 2019, the Clerk’s Office docketed a letter from Plaintiff, dated February

15, 2019, in which Plaintiff represented that he had submitted all relevant documents—his sworn

affidavit, exhibits, and memorandum of law—to the Clerk’s Office, and that as a pro se litigant

he was not required to electronically file documents. (Doc. 20.) He also opposed Defendants’

request for an extension. On March 18, 2019, Defendants filed a reply affirmation and

memorandum of law in opposition to Plaintiff’s cross-motion and in further support of their

motion. (Docs. 21–22.) On or around April 22, 2019, Defendants’ counsel provided my

chambers with two (2) courtesy copies of the motion and cross-motion, which included the

following documents, which counsel represents are copies of the documents Plaintiff sent to
Defendant’s counsel but that were not docketed: (1) Notice of Cross-Motion to Disqualify;

(2) Affidavit in Support of Cross-Motion to Disqualify and in Opposition to Motion to Dismiss;

(3) Exhibit A, the housing court petition and notice of petition by the LLC against Plaintiff;

(4) Exhibit B, the affidavit of conspicuous service and rent demand relating to the housing court

action; (5) Exhibit C, the judgment and other documents relating to the housing court action;

(6) Exhibit D, the decision/order vacating the housing court default judgment against Plaintiff;

(7) Exhibit E, an invoice and air travel itinerary relating to expenses incurred by Plaintiff in the

course of vacating the default judgment; (8) Exhibit F, an order of the Supreme Court of the

State of New York, New York County, dated October 1, 2018; and (9) Exhibit G, affidavits of

service of the summons and complaint in this action upon the LLC and Gautier, two of which are

dated December 13, 2018, one of which is dated January 3, 2019, and one of which is dated

January 4, 2019. To date, Plaintiff has not addressed and/or taken a position concerning these

documents by arranging to have them filed on the electronic docket—through the pro se office or

otherwise—as documents supporting his motion, nor has he filed a reply in further support of his

cross-motion to disqualify.

               Legal Standards

               A.      Rule 12(b)(1)

        “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000); see also Fed R. Civ. P. 12(b)(1). If challenged,

a plaintiff is required to show that subject matter jurisdiction exists by a preponderance of the

evidence, id., and in analyzing such a challenge “the district court must take all uncontroverted

facts in the complaint . . . as true, and draw all reasonable inferences in favor of the party
asserting jurisdiction,” Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d 239, 243

(2d Cir. 2014). However, “jurisdiction must be shown affirmatively, and that showing is not

made by drawing from the pleadings inferences favorable to the party asserting it.” Morrison v.

Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (quoting APWU v. Potter, 343 F.3d 619,

623 (2d Cir. 2003)). Furthermore, in resolving a motion to dismiss for lack of subject matter

jurisdiction under Rule 12(b)(1), a district court “has the power and obligation to decide issues of

fact by reference to evidence outside the pleadings, such as affidavits.” Tandon, 752 F.3d at 243

(quoting APWU, 343 F.3d at 627); see also Makarova, 201 F.3d at 113. “If any of the grounds

for subject matter jurisdiction are lacking, dismissal is mandatory.” Gunst v. Seaga, No. 05 Civ.

2626 DAB, 2007 WL 1032265, at *2 (S.D.N.Y. Mar. 30, 2007); see also United Food &

Commercial Workers Union, Local 919, AFL-CIO v. Centermark Props. Meriden Square, Inc.,

30 F.3d 298, 301 (2d Cir. 1994).

         Federal courts have original jurisdiction over state law claims pursuant to 28 U.S.C.

§ 1332(a) where a dispute is between citizens of different states and the amount in controversy

exceeds $75,000. See 28 U.S.C. § 1332(a). Where a claim is brought pursuant to § 1332 and the

defendant challenges the factual basis for jurisdiction—i.e., the amount in controversy—the

party invoking jurisdiction bears the burden of proving there is a “reasonable probability that the

claim is in excess of the statutory jurisdictional amount.” Jordan v. Verizon Corp., No. 08 Civ.

6414(GEL), 2009 WL 1490813, at *2 (S.D.N.Y. May 27, 2009) (quoting Tongkook Am., Inc. v.

Shipton Sportswear Co., 14 F.3d 781, 784 (2d Cir. 1994)), aff’d, 391 F. App’x 10 (2d. Cir.

2010); see also Scherer v. Equitable Life Assurance Soc’y of U.S., 347 F.3d 394, 397 (2d Cir.

2003).

         The burden of proving jurisdiction is “hardly onerous”—there is a “rebuttable
presumption that the face of the complaint is a good faith representation of the actual amount in

controversy.” Scherer, 347 F.3d at 397 (quoting Wolde–Meskel v. Vocational Instruction Project

Cmty. Servs., Inc., 166 F.3d 59, 63 (2d Cir. 1999)). In order to rebut this presumption, the party

opposing jurisdiction must prove that it is a “‘legal certainty’ that the amount recoverable does

not meet the jurisdictional threshold.” Id. (quoting Wolde–Meskel, 166 F.3d at 63).

Claims for punitive and exemplary damages may be considered in determining the amount in

controversy, but they are “to be given closer scrutiny than a claim for actual damages when

calculating a jurisdictional amount,” Suarez v. Mosaic Sales Sols. US Operating Co., LLC, 720

F. App’x 52, 54 (2d Cir. 2018) (summary order) (internal quotation marks omitted), and the trial

judge has greater discretion, Zahn v. Int’l Paper Co., 469 F.2d 1033, 1034 (2d Cir.

1972), aff’d, 414 U.S. 291 (1973).

       “[B]are statement[s]” that the jurisdictional amount has been met “provides no assurance

that this estimate is made in good faith” and thus cannot confer jurisdiction. Kimm v. KCC

Trading, Inc., 449 F. App’x 85, 85–86 (2d Cir. 2012) (summary order) (affirming dismissal for

lack of subject matter jurisdiction where the plaintiff only “alleged generally that th[e] action

involved an amount in controversy exceeding $75,000”). “A plaintiff’s mere mention of an

amount greater than $75,000 is not a magic talisman that wards off a district court’s inquiry into

the actual amount at issue.” Bernshteyn v. Feldman, No. 04 Civ. 1774(GEL), 2006 WL

2516514, at *2 (S.D.N.Y. Aug. 29, 2006). However, “[u]sing boilerplate language that the

amount of controversy exceeds $75,000 does not necessarily render the alleged damages

conclusory.” Geffner v. Iona Coll., No. 13 Civ. 1156(DAB), 2013 WL 5549922, at *4 (S.D.N.Y.

Oct. 2, 2013). “When the asserted amount in controversy is based on a cause of action created

by state law, ‘the federal courts must . . . look to state law to determine the nature and extent of
the right to be enforced.’” Bernshteyn, 2006 WL 2516514, at *2 (quoting Horton v. Liberty Mut.

Ins. Co., 367 U.S. 348, 352–53 (1961)).

               B.        Rule 12(b)(5)

        Rule 12(b)(5) authorizes a court to dismiss a complaint for insufficient service of

process prior to a defendant filing an answer. See Fed. R. Civ. P. 12(b)(5). “In deciding a Rule

12(b)(5) motion, a Court must look to Rule 4, which governs the content, issuance, and service

of a summons.” DeLuca v. AccessIT Grp., Inc., 695 F. Supp. 2d 54, 64 (S.D.N.Y. 2010). Under

Rule 4(m), “[i]f a defendant is not served within 90 days after the complaint is filed, the court—

on motion or on its own after notice to the plaintiff—must dismiss the action without prejudice

against that defendant or order that service be made within a specified time.” Fed. R. Civ. P.

4(m). If the plaintiff is able to demonstrate good cause, a district court must grant a plaintiff an

extension of time for service. See id. Even where a plaintiff does not show good cause,

however, district courts may exercise discretion to grant an extension of time to effect adequate

service. See Zapata v. City of New York, 502 F.3d 192, 196 (2d Cir. 2007); George v. Prof’l

Disposables Int’l, Inc., 221 F. Supp. 3d 428, 433 (S.D.N.Y. 2016). In determining whether to

grant a discretionary extension, courts look to “(1) whether any applicable statutes of limitations

would bar the action once refiled; (2) whether the defendant had actual notice of the claims

asserted in the complaint; (3) whether defendant attempted to conceal the defect in service; and

(4) whether defendant would be prejudiced by extending plaintiff’s time for service.” DeLuca,

695 F. Supp. 2d at 66.

        Although “[a] process server’s affidavit of service constitutes prima facie evidence of

proper service,” this evidence may be rebutted by “[a] defendant’s sworn denial of receipt of

service.” Rana v. Islam, 305 F.R.D. 53, 63 (S.D.N.Y. 2015) (quoting Old Republic Ins. Co. v.
Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir. 2002)); see also Darden v.

DaimlerChrysler N. Am. Holding Corp., 191 F. Supp. 2d 382, 387 (S.D.N.Y. 2002)

(“Conclusory statements are insufficient to overcome a defendant’s sworn affidavit that he was

not served.”). Once a defendant has properly moved to dismiss pursuant to Rule 12(b)(5), the

plaintiff bears the burden of establishing that service was adequate. See Khan v. Khan, 360 F.

App’x 202, 203 (2d Cir. 2010) (summary order). Courts may also look to materials outside of

the pleadings when determining whether service was sufficient. See Darden, 191 F. Supp. 2d at

386 (“[I]n considering a motion to dismiss pursuant to 12(b)(5) for insufficiency of process, a

Court must look to matters outside the complaint to determine whether it has jurisdiction.”).

               C.      Rule 12(b)(6)

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:

the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences

unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor. Kassner

v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). The court may consider the
complaint, documents attached to the complaint or incorporated by reference, or matters of

which judicial notice may be taken under Federal Rule of Evidence 201. Kramer v. Time

Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991).

       A complaint need not make “detailed factual allegations,” but it must contain more than

mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Iqbal, 556 U.S. at 678 (internal quotation marks omitted). Although all allegations contained in

the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Id.

               D.      Pro Se Litigant

       Even after Twombly and Iqbal, a “document filed pro se is to be liberally construed and .

. . must be held to less stringent standards than formal pleadings drafted by lawyers.” Boykin v.

KeyCorp., 521 F.3d 202, 214 (2d Cir. 2008) (internal quotation marks omitted). Further,

pleadings of a pro se party should be read “to raise the strongest arguments that they suggest.”

Kevilly v. New York, 410 F. App’x 371, 374 (2d Cir. 2010) (summary order) (internal quotation

marks omitted). “In keeping with these precepts, although Rule 12(b)(6) generally restricts a

court’s consideration to the four corners of the complaint, pro se pleadings may be read together

to determine whether a plaintiff conceivably could be entitled to relief.” Sathianathan v. Smith

Barney, Inc., No. 04 Civ. 7122(DAB)(FM), 2006 WL 538152, at *13 (S.D.N.Y. Feb. 24,

2006) (collecting cases); see also Sommersett v. City of New York, No. 09 Civ.

5916(LTS)(KNF), 2011 WL 2565301, at *3 (S.D.N.Y. June 28, 2011) (“[W]here a pro se

plaintiff has submitted other papers to the Court, such as legal memoranda, the Court may

consider statements in such papers to supplement or clarify the plaintiff’s pleaded allegations.”

(citation omitted)); Ibok v. Sector, No. 05 Civ.6584 MBM, 2006 WL 302336, at * 1 n.1

(S.D.N.Y. Feb. 9, 2006) (“The Court may consider the factual allegations in plaintiff’s Response
to supplement those in his complaint because of the liberal standard afforded to the pleadings

of pro se litigants.”).

        Nevertheless, dismissal of a pro se complaint is appropriate where a plaintiff fails to state

a plausible claim supported by more than conclusory factual allegations. See Walker v. Schult,

717 F.3d 119, 124 (2d Cir. 2013). In other words, the “duty to liberally construe a plaintiff’s

complaint is not the equivalent of a duty to re-write it.” Geldzahler v. N.Y. Med. Coll., 663 F.

Supp. 2d 379, 387 (S.D.N.Y. 2009) (citation omitted).

                E.        Motion to Disqualify

        “The authority of federal courts to disqualify attorneys derives from their inherent power

to preserve the integrity of the adversary process.” Hempstead Video, Inc., v. Inc. Vill. of Valley

Stream, 409 F.3d 127, 132 (2d Cir.2005) (internal quotation marks omitted). Although a court

benefits from guidance from American Bar Association and state disciplinary rules, ultimately

such rules “merely provide general guidance and not every violation of a disciplinary rule will

necessarily lead to disqualification.” Id. “A federal court’s decision of whether

to disqualify counsel must ultimately be guided by the goal of a trial process that lacks any hint

of a taint.” Occidental Hotels Mgmt. B.V. v. Westbrook Allegro L.L.C., 440 F. Supp. 2d 303, 309

(S.D.N.Y. 2006) (internal quotation marks omitted). The party seeking disqualification “bears a

heavy burden of demonstrating that disqualification is necessary,” and requests for

disqualification should be reviewed with “fairly strict scrutiny.” Decker v. Nagel Rice LLC, 716

F. Supp. 2d 228, 231–32 (S.D.N.Y. 2010) (internal quotation marks omitted).

                Discussion

        Plaintiff brings two causes of action: (1) fraud against both Defendants, based on their

“conceal[ment] of the release document from” the housing court for the purpose of obtaining a
judgment, and (2) negligence against the LLC for failing to serve Plaintiff with the rent demands,

notice, and petition, required to commence a non-payment action in housing court in New York

City. (Compl. ¶¶ 18–29.) As damages, Plaintiff seeks nominal damages of $1, compensatory

damages in the amount of $212 plus $49,570, exemplary damages on the fraud cause of action in

the amount of $250,000, and “such other and further relief as this Court deems just and proper.”

(Id. at 8.) Defendants move to dismiss on the following general grounds: (1) lack of subject

matter jurisdiction; (2) insufficient service of process; and (3) failure to state a claim, on the

basis that Plaintiff’s fraud claim is duplicative of his breach of contract claim, that his negligence

claim is barred by the doctrine of res judicata, and that Gautier cannot be held liable as “an agent

for a disclosed principal.”. (See generally Defs.’ Mem.) 7 Plaintiff opposes, and cross-moves to

disqualify Defendants’ counsel pursuant to the Rule 3.7 of the American Bar Association Model

Rules of Professional Conduct. (Pl.’s Mem. 1–14.)

                  A.        Materials Considered

         I first address the administrative problem posed by the fact that several of Plaintiff’s

supporting documents do not appear on the electronic docket and are only before me in the forms

provided by Defendants. (See 2/21/19 Ltr. 1.)8 I find it appropriate for me to consider them for

the following reasons: (1) Plaintiff represents that he sent a notice of motion, sworn affidavit,

and exhibits to the pro se office, (see id.); (2) Defendants have supplied me with copies of a

notice of motion, sworn affidavit, and six exhibits, thus corresponding to the materials described

by Plaintiff; (3) Plaintiff’s memorandum of law reiterates, refers to, and/or relies on all relevant




7
 “Defs’ Mem.” refers to Defendants’ Memorandum of Law in Support of Motion to Dismiss Pursuant to Sections
12(b)(1), (5), and (6) of the Federal Rules of Civil Procedure, filed December 26, 2018. (Doc. 10.)
8
 “2/21/Ltr.” refers to Plaintiff’s letter to the court dated February 15, 2019, and filed on the electronic docket on
February 21, 2019. (Doc. 20.)
material factual assertions made in the affidavit or exhibits, providing corroboration of their

authenticity; and (4) Plaintiff had the opportunity to resubmit the documents but did not.

               B.      Subject Matter Jurisdiction

        As Plaintiff raises no federal causes of action, jurisdiction must be based on diversity

under 28 U.S.C. § 1332(a). Defendants argue that Plaintiff has failed to satisfy the amount-in-

controversy requirement to sustain such jurisdiction because the housing court judgment (1) did

not award Defendants attorneys’ fees, and (2) was, in any event, vacated shortly after the filing

of the complaint. (Defs.’ Mem. 4–6.) The only remaining claim is for exemplary damages,

which Defendants argue cannot stand alone without an underlying cause of action. (Id. at 6–8.)

Plaintiff concedes that no attorney fees were awarded, but that he believed they had been in good

faith and based on Defendants’ misrepresentations; he further argues that the amount in

controversy is to be determined at the time an action is commenced. (Pl.’s Mem. 6–9.)

        The law is clear that the amount in controversy is typically determined as of the date the

suit is filed. Scherer, 347 F.3d at 397. However, a court may consider events after the filing of

the complaint when post-filing events suggest that the amount in controversy allegation in the

complaint was made in bad faith.” Hall v. EarthLink Network, Inc., 396 F.3d 500, 507 (2d Cir.

2005). Even if a plaintiff believed in good faith that its claim satisfied the amount-in-

controversy requirement, “the eventual discovery of a fact that establishes that the plaintiff could

not meet the jurisdictional amount at the time of filing will defeat jurisdiction.” Bernshteyn,

2006 WL 2516514, at *3 (citing Tongkook, 14 F.3d at 785). To warrant dismissal, “[i]t must

appear to a legal certainty that the claim is really for less than the jurisdictional amount.”

Carling v. Peters, No. 10 Civ. 4573(PAE)(HBP), 2013 WL 865842, at *4 (S.D.N.Y. Mar. 8,

2013)
         Here, because no attorneys’ fees were ever awarded on the housing court judgment, it is

“a legal certainty,” id., that Plaintiff could not have recovered that portion of his request for

damages even “at the time of filing.” Bernshteyn, 2006 WL 2515614, at *3. But the vacatur of

the housing court judgment on October 11, 2018 is a “post-filing event[]” that “do[es] not affect

the calculation of the amount in controversy” Carling, 2013 WL 865842, at *3. Defendants’

repetition of the fact that Plaintiff did not serve the summons and complaint in this action until

two months after the judgment was vacated, (see Defs.’ Mem. 6), is not sufficient to rebut the

presumption of good faith.

         However, on its own, the value of the money judgment, nominal damages, and costs total

$24,963—under the jurisdictional amount—so Plaintiff points to his exemplary damages to make

the amount in controversy exceed $75,000. (See Pl.’s Mem. 7–8.) Reliance on punitive damages

to satisfy the amount-in-controversy “triggers special judicial scrutiny.” Agnesini v. Doctor’s

Assocs., Inc., No. 10 cv 9190(BSJ)(FM), 2012 WL 5873605, at *5 (S.D.N.Y. Nov. 13, 2012)

(quoting Lieb v. Am. Motors Corp., 538 F. Supp. 127, 133 (S.D.N.Y. 1982)); see also Nwanza v.

Time, Inc., 125 F. App’x 346, 348–49 (2d Cir. 2005) (summary order). A “trial court is plainly

not compelled to accept a claim of punitive damages, however unwarranted, made for the

purpose of conferring federal jurisdiction.” Suarez, 720 F. App’x at 54 (quoting Zahn, 469 F.2d

at 1033 n.1).

         “Although the amount in controversy ‘is a federal question to be decided under federal

standards,’” whether punitive damages are available for a state law cause of action is a question

of state law. Agnesini, 2012 WL 5873605, at *5 (quoting Horton, 367 U.S. at 352–53). Under

New York law, 9 “the standard for imposing punitive damages is a strict one and punitive


9
 “A federal court sitting in diversity must apply the choice of law rules of the forum state, which in this case is New
York.” PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477, 485 (S.D.N.Y. 2017) (citing Licci ex rel. Licci v. Lebanese
damages will be awarded only in exceptional cases,” where the conduct “manifest[s] spite or

malice, or a fraudulent or evil motive on the part of the defendant, or such a conscious and

deliberate disregard of the interests of others that the conduct may be called wil[l]ful or wanton.”

Marinaccio v. Town of Clarence, 20 N.Y.3d 506, 511 (2013) (internal quotation marks omitted).

         Therefore, evaluating the complaint in light of the above standard, I cannot conclude to a

legal certainty that under this standard, Plaintiff could not recover at least $50,037 in punitive

damages if, arguendo, he has a viable fraud claim. I address the viability of that claim infra Part

VI.D.

                  C.       Personal Jurisdiction

         Plaintiff has filed four affidavits of service in this action that swear that service was made

in the following ways:

             •    On November 29, 2018, service was made on the LLC by delivering a copy of the

                  summons and complaint on Vanessa Smith, property manager, as representative

                  of the corporation, at 29 West 26th Street, 6th Floor, New York, NY 10010, and by

                  mailing the documents to the same address on December 3, 2018. (Doc. 14.)

             •    On November 29, 2018, service was made on Gautier by delivering a copy of the

                  summons and complaint on Vanessa Smith, property manager, a person of

                  suitable age and discretion, at Gautier’s place of business, 29 West 26th Street, 6th

                  Floor, New York, NY 10010, and by mailing the documents to the same address.

                  (Doc. 15)



Canadian Bank, SAL, 672 F.3d 155, 157 (2d Cir. 2012)). Under New York law, “where the parties have agreed to
the application of the forum law, their consent concludes the choice of law inquiry.” Id. (quoting Am. Fuel Corp. v.
Utah Energy Dev. Co., 122 F.3d 130, 134 (2d Cir. 1997)). Such consent may be implied by the parties’ reliance on
New York law in their briefs. Id. Accordingly, because both parties cite only to New York law in their papers, I
apply New York law to Plaintiff’s common law claims and requests for damages.
                •   On December 29, 2018, service was made on Gautier by delivering a copy of the

                    summons and complaint on Audrey “Doe,” a person of suitable age and

                    discretion, at Gautier’s place of business, 29 West 26th Street, 6th Floor, New

                    York, NY 10010, and by mailing the documents to the same address on December

                    3, 2018. (Doc. 13.)

                •   On January 2, 2019, service was made on “Chris Young, Property Manager” at

                    1919 Post Oak Park Dr 3101, Houston, TX 77027. (Doc. 12.)

           On the face of the affidavits of service, the service attested to appears to be in compliance

with the New York Civil Practice Law and Rules. See N.Y. C.P.L.R. §§ 308 (providing that

personal service may be made upon a natural person by delivering the summons to a person of

suitable age and discretion at the actual place of business of the person to be served and by

mailing the summons to his actual place of business); id. § 311 (personal service upon a

corporation shall be made “to an officer, director, managing or general agent, or cashier or

assistant cashier or to any other agent authorized by appointment or by law to receive service”).

           Defendants move to dismiss on the grounds that the summons and complaint were served

upon a person not authorized to accept service on behalf of the LLC, in violation of N.Y.

C.P.L.R. § 311, and because the summons and complaint were not subsequently mailed to

Gautier, in violation of N.Y. C.P.L.R. § 308. (Defs.’ Mem. 15–18.) Defendants support their

motion with a sworn affidavit by an individual named “Ariel Ellis” who states that on December

3, 3018, an individual came to her place of work—Willowick Properties LLC, located at 29 West

26th Street, 6th Floor, New York, NY 10010—and “dropped a yellow envelope on [her] desk”

without asking whether Gautier or anyone from the LLC was present. (Ellis Aff. ¶ 1–6 .)10 She


10
     “Ellis Aff.” refers to the Affidavit in Support of Motion filed by Plaintiff on December 26, 2018. (Doc. 9.)
further swears that “we” had not received a copy of the summons and complaint in the mail

addressed to either defendant. (Id. ¶ 7.)

       The affidavits of service sworn to by Plaintiff’s process servers “constitute[] prima facie

evidence of proper service.” See Rana, 305 F.R.D. at 63. “[I]n order to prevail on [their]

[Federal Rule of Civil Procedure] 12(b)(5) motion to dismiss,” Defendants must “swear to

specific facts to rebut the statements in the process server’s affidavits.” Li v. Ichiro Sushi, Inc.,

No. 14-cv-10242(AJN), 2016 WL 1271068, at *5 (S.D.N.Y. Mar. 29, 2016) (quoting Old

Republic, 301 F.3d at 58. Defendants have not done so. Not only is Ellis not a defendant, but

her affidavit concerns an entirely different date than the one on which Plaintiff purports to have

effected service, and does not even state that the “yellow envelope” she received contained the

summons and complaint in this action. In other words, Ellis has not sworn that the individual

who appeared at Willowick’s offices on December 3, 2018 was attempting to serve process in

this case, nor has she sworn that service was not made properly on November 29, 2018.

       Accordingly, Defendants have not rebutted the presumption that service was proper, and

their motion to dismiss for lack of personal jurisdiction is denied.

               D.      Fraud

                    1. Applicable Law

       To state a claim for common law fraud under New York law, a plaintiff must allege facts

showing: “[1] a misrepresentation or a material omission of fact which was false and known to

be false by defendant, [2] made for the purpose of inducing the other party to rely upon it, [3]

justifiable reliance of the other party on the misrepresentation or material omission, and [4]

injury.” Premium Mortg. Corp. v. Equifax, Inc., 583 F.3d 103, 108 (2d Cir. 2009) (quoting

Lama Holding Co. v. Smith Barney Inc., 668 N.E.2d 1370, 1373 (1996)).
       “Where a fraud claim is premised upon an alleged breach of contractual duties, and the

supporting allegations do not concern representations which are collateral or extraneous to the

terms of the parties’ agreement, a cause of action sounding in fraud does not lie.” Trodale

Holdings LLC v. Bristol Healthcare Inv’rs L.P., No. 16 Civ. 4254 (KPF), 2018 WL 2980325, at

*4 (S.D.N.Y. June 14, 2018) (citation omitted). Similarly, “a misrepresentation that is merely a

statement of intent to perform under the contract cannot constitute fraud.” Wild Bunch, SA v.

Vendian Entm’t, LLC, 256 F. Supp. 3d 497, 502 (S.D.N.Y. 2017) (quoting Manning v. Utils.

Mut. Ins. Co., Inc., 254 F.3d 387, 401 (2d Cir. 2001)). To maintain a fraud claim that does not

merge with a potential breach of contract claim, a plaintiff must do one of the following: “[1]

demonstrate a legal duty separate from the duty to perform under the contract; or [2] demonstrate

a fraudulent misrepresentation collateral or extraneous to the contract; or [3] seek special

damages that are caused by the misrepresentation and unrecoverable as contract damages.”

Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 20 (2d Cir. 1996)

(citations omitted)

               2. Application

       Defendant argues that Plaintiff’s fraud claim fails because it is based only on an alleged

breach of contract. (Defs.’ Mem. 8–10.) According to Defendants, Plaintiff’s allegation that

Defendants committed fraud by commencing the housing court action amounts merely to an

allegation that Defendants breached the parties’ release of claims as to the overlease and

sublease. (Id.) In his papers in reply, Plaintiff does not dispute Defendants’ characterization of

his claim, arguing that his fraud claims rest not on a breach of contract but on “the Defendants’

intentional and malicious fraud against the Court that harmed me.” (Pl.’s Aff. ¶ 9.)

He contends that Defendants “defrauded the Housing Court . . . by concealment and
misrepresentations,” which relied on those misrepresentations, allowing Defendants to obtain a

default judgment against Plaintiff. (Pl.’s Mem. 11.)

       However, the New York Court of Appeals has held that a claim of fraud may not be

“based on the reliance of a third party,” abrogating the cases cited by Plaintiff. Pasternack v.

Lab. Corp. of Am. Holdings, 27 N.Y.3d 817, 829 (2016). Therefore, a theory of fraud based on

the Housing Court’s reliance on Defendants’ misrepresentations must fail.

       Plaintiff appears to concede that the remainder of his fraud claim is essentially a breach

of contract claim, both explicitly—by reiterating that his claim is not premised on a breach of

contract but on a fraud against the housing court, (see Pl.’s Mem. 10; Pl.’s Aff. ¶ 9)—and

implicitly, see AT & T Corp. v. Syniverse Techs., Inc., No. 12 Civ. 1812(NRB), 2014 WL

4412392, at *7 (S.D.N.Y. Sept. 8, 2014) (concluding that plaintiff’s “silence [in its

opposition] concedes the point”). Even if Plaintiff had not conceded this point, I agree with

Defendants that even on the face of the complaint, what remains of Plaintiff’s fraud claim

appears to simply be a breach of the alleged releases, which does not give rise to a fraud cause of

action under New York law. See Trodale, 2018 WL 2980325, at *4.

       To the extent that Plaintiff seeks to assert fraud based on Gautier’s alleged intention at

the time of contracting “to hold the Plaintiff and the Plaintiff’s wife liable if the sub-tenants did

NOT pay the rent after the closing BUT also to protect himself from any tenancy claims by the

Plaintiff and the Plaintiff’s wife after the closing,” (Compl. ¶ 16), even drawing all inferences in

favor of Plaintiff, this appears to be a nonactionable “misrepresentation that is merely a

statement of intent to perform under the contract,” Wild Bunch, SA, 256 F. Supp. 3d at 502

(internal quotation marks omitted). Plaintiff has not alleged any “legal duty separate from the

duty to perform under the contract,” “a fraudulent misrepresentation collateral or extraneous to
the contract,” or “any special damages that [were] caused by the misrepresentation.” See

Bridgestone/Firestone, Inc., 98 F.3d at 20. Nor has Plaintiff alleged any other facts that would

suggest Defendants made an actionable misrepresentation to him, or that he relied on any such

misrepresentation.

        Accordingly, Defendants’ motion to dismiss Plaintiff’s fraud claim is granted.

                 E.       Remaining Claims

        “A plaintiff may not rely upon a claim for damages that may not be legally awarded

under state law in order to meet the threshold amount in controversy requirement . . . .” Trepel v.

Abdoulaye, 185 F. Supp. 2d 308, 310 (S.D.N.Y. 2002). Because Plaintiff’s allegations do not

give rise to a viable fraud claim under New York law, his only remaining claim is for negligence,

for which he does not seek exemplary or punitive damages. (See Compl. at 8.) The only

damages sought by the negligence cause of action in the Complaint are compensatory, in the

amount of $212 plus $24,570. 11 (Id.; id. ¶ 29.) In his memorandum of law, Plaintiff also seeks

as damages the money he spent on travel and accommodation when he was forced to come to

New York from North Carolina to “defend against the Defendants’ fraudulent conduct against

him.” (Pl.’s Mem. 8; see also Pl.’s Aff. Ex. E.) These alleged expenses total approximately

$1,158. (See Pl.’s Mem. 8.) The total of these amounts is $25,940.

        Therefore, it is a “legal certainty that as this action is currently pled, Plaintiff cannot

recover sufficient damages to invoke federal jurisdiction.” Swan Media Grp., Inc. v. Staub, 841

F. Supp. 2d 804, 809 (S.D.N.Y. 2012) (dismissing action without prejudice to repleading within

thirty days, where plaintiff had failed to state a claim for breach of contract and remaining claims



11
  In the Complaint, Plaintiff states in his negligence claim that he “has been damaged in the amount of $49,570.00
including other damages which are CONTINUING,” (Compl. ¶ 29), but this number includes the attorneys’ fees he
originally sought but as to which he now concedes he is not entitled.
could not result in damages that would satisfy the jurisdictional threshold); see also Deutsch v.

Hewes St. Realty Corp., 359 F.2d 96, 100 (2d Cir. 1966) (“[D]ismissal will be proper when,

under applicable law, the damages claimed are not recoverable” (citing Parmelee v. Ackerman,

252 F.2d 721, 722 (6th Cir. 1958) (dismissing action for failure to satisfy the amount in

controversy where one alleged cause of action did not exist, and the maximum damages for the

other did not equal the jurisdictional minimum)); Howard v. Mun. Credit Union, No. 05 Civ.

7488(LAK), 2008 WL 782760, at *10 (S.D.N.Y. Mar. 25, 2008) (dismissing plaintiff’s federal

claim pursuant to Federal Rule of Civil Procedure 12(b)(6) and directing plaintiff to amend

complaint as to the remaining state law claims where report and recommendation found that

Plaintiff had failed to show the amount in controversy exceeded $75,000); Nwachukwu v. Chem.

Bank, No. 96 CIV. 5118(KMW), 1997 WL 441941 (S.D.N.Y. Aug. 6, 1997) (finding that the

court lacked diversity jurisdiction where five claims were dismissed for failure to state a claim

and the last remaining claim, by itself, did not satisfy the amount in controversy requirement).

       Accordingly, Defendants’ motion to dismiss the remaining claim for lack of subject

matter jurisdiction is granted, and I do not reach Defendants’ remaining contentions. Plaintiff is

granted leave to amend within sixty days. Because I have found this court lacks subject matter

jurisdiction over this action, I lack the authority to hear Plaintiff’s cross-motion to disqualify

Defendants’ counsel and deny the cross-motion as moot.
                Conclusion

        For the reasons set forth above, Defendants’ motion to dismiss the complaint is

GRANTED. Plaintiff’s fraud claim is dismissed without prejudice pursuant to Federal Rule of

Civil Procedure 12(b)(6), and the remaining claims are dismissed without prejudice for lack of

subject-matter jurisdiction. Plaintiff’s cross-motion to disqualify Defendants’ counsel is

DENIED as moot. Plaintiff’s claims are dismissed without prejudice to re-filing an amended

complaint that sufficiently alleges subject matter jurisdiction within sixty (60) days. If he does

not do so within that time, this case will be closed.

        The Clerk of Court is respectfully directed to terminate the gavels at Documents 7 and

16. The Clerk of Court is further respectfully directed to mail a copy of this Opinion & Order to

the pro se Plaintiff.


SO ORDERED.

Dated: September 30, 2019
       New York, New York

                                                        ______________________
                                                        Vernon S. Broderick
                                                        United States District Judge
